JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
Defendant-appellant Tony Solomon appeals his conviction for carrying a concealed weapon, a violation of R.C. 2923.12. The conviction resulted from the trial court's acceptance of Solomon's no-contest plea. We affirm.
On appeal, Solomon's counsel has filed a brief in accordance with Anders v. California,1 stating that counsel has conscientiously reviewed the record and can discern no reversible errors in the proceedings. Consequently, counsel has sought to withdraw from representation and has requested that this court, consistent with Anders, independently review the record to determine whether the proceedings below were free from prejudicial error.
The Ohio Supreme Court recently held in Klein v. Leis that R.C. 2923.12 is constitutional.2 Solomon's appeal was filed prior to that decision; the original basis for the appeal is therefore without merit.
We have reviewed the record and can find no prejudicial error.
We conclude that Solomon's appeal is completely without merit and is wholly frivolous. Therefore, we overrule counsel's motion to withdraw and affirm the judgment of the trial court.
Although we hold that this appeal is frivolous under App.R. 23 and without "reasonable cause" under R.C. 2505.35, we refrain from taxing costs and expenses against Solomon because he has been found to be indigent.
Further, a certified copy of this Judgment Entry shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Gorman and Painter, JJ.
1 (1967), 386 U.S. 738, 87 S.Ct. 1396.
2 99 Ohio St.3d 537, 2003-Ohio-4779, 795 N.E.2d 633.